Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
Claims 1-20 are allowed.
The following is the Examiner’s statement of reasons for allowance: Statement of allowance is in reference to independent claims 1, 12, and 20.  All other claims are dependent on these independent claims.  This application is subject to a terminal disclaimer.  Claims 1, 12, and 20 recite a combination of elements that, when taken as a whole, is not found in the prior art.  Specifically claims 1, 12, and 20 recite:

“measuring a response time and an input rate of the shipper associated with the result to verify that the shipper input is produced by a human.”

Discussion of most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention:
"Shopbot Economics" by Jeffrey Kephart et al. (“Kephart”):  Kephart teaches that shopbots are software agents that automatically query multiple on-line vendors to gather information about prices of consumer 
(ii) US 2014/0310778 A1 to ZHANG:  ZHANG teaches sending an authorization for a third-party to obtain information about a user's combined account (paragraph [0008]).  However, ZHANG fails to teach or render obvious the combination of elements claimed by the Applicant.  ZHANG does not teach or suggest the limitation identified above.
(iii) US 6,381,597 B1 to Lin: Lin teaches a shopping bot that automatically contacts the web sites of different merchants, retrieves and unifies the information for display to a user (Abstract).  However, Lin does not teach or suggest the limitation identified above.
(iv) US 2005/0177785 A1 to Shrader et al. (“Shrader”):  Shrader teaches that a shopping bot is an intelligent search engine that automatically finds the lowest price on a product a user may desire to purchase (paragraph [0005]).  However, Shrader does not teach or suggest the limitation identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625